        Case 1:18-cv-10836-PGG Document 112 Filed 12/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN S. GOTTESFELD,

                            Plaintiff,                 18 Civ. 10836 (PGG)

               v.

 HUGH J. HURWITZ, et al,



                            Defendants.


                       DECLARATION OF ALEXANDER J. HOGAN

       ALEXANDER J. HOGAN, pursuant to the provisions of 28 U.S.C. § 1746, declares,

under penalty of perjury, as follows:

       1.      I am an Assistant United States Attorney in the office of Geoffrey S. Berman,

United States Attorney for the Southern District of New York, attorney for Defendants in this

action. I am the attorney assigned to this matter, and am familiar with the proceedings herein. I

submit this declaration in support of the Defendants’ Motion to Dismiss the Complaint.

       2.      Attached hereto as Exhibit A is a true and correct copy of the December 5, 2016,

decision by Defendant Tatum denying a request by Rolling Stone to interview Plaintiff.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 11, 2019
       New York, New York

                                                     /s/ Alexander J. Hogan
                                                     Alexander J. Hogan
